Election/Restrictions
Claim 1 is allowable. The restriction requirement between Species A through B and Subspecies AA through KK, as set forth in the Office action mailed on 11/10/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/10/2020 is partially withdrawn.  Claims 12 and 17, which are directed to wick structure and housing wall thickness are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 6, 10, and 11, directed to Sub Species (Sub Species BB and DD through KK) of vapor chambers lacking pillars in the second region are withdrawn from consideration because they do not all require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.




EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard LaCava (41,135) on 5/20/2022.
The application (based on the 4/28/2022 claims) has been amended as follows:
On line 3 of claim 1, the recitation -- and-- is inserted after --the housing;--
On lines 14-16 of claim 1, the recitation --the vapor chamber further includes a first pillar having a first height and a second pillar having a second height in the internal space of the housing, the second height being less than the first height-- has been replaced with the following --the vapor chamber further includes a first pillar and a second pillar in each of the first and second regions, where a height of the first pillar in the second region is less than a height of the first pillar in the first region, and--
On line 17 of claim 1, the recitation --the first pillar is-- has been replace with the following --at least one of the first pillars are--
On line 17 of claim 1, the recitation --the second pillar is-- has been replace with the following --at least one of the second pillars are--
On lines 18-19 of claim 1, the recitation --, and the first pillar, the second pillar, and the wick structure are at least in the first region-- is deleted.

Claims 6, 10, 11, are cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The instant invention is directed to a vapor chamber including at least a housing (4) formed by first (2) and second (3) sheets defining an internal space (5) therebetween (Figure 2 for example), where the internal space has first (16) and second (17) regions, where there is at least one first (7) and second (8) pillar in each of the first and second regions (Figure 3), where a height of the first pillar in the second region is less than a height of the first pillar in the first region (Figures 3 and 5), and where at least one of the first pillars are on a first major surface of the wick structure, and at least one of the second pillars are on a second major surface of the wick structure opposite the first major surface (Figures 3 and 5).
The art of record (Hou US 2010/0071879) discloses a vapor chamber including a housing (10) formed by first (11) and second (12) sheets defining an internal space therebetween (Figure 1 for example), where the internal space has first (Figure 1: See region having one element 16) and second (Figure 1: See region having two elements 16) regions, where there is at least one first pillar in each of the first and second regions (Figure 1), where a height of the first pillar in the second region is less than a height of the first pillar in the first region (Figure 1), and where there is at least one wick (14,15) in the internal space.  However, Hou does not teach or disclose first and second pillars in first and second regions such that “at least one first pillar is on a first major surface of the wick structure, and at least one second pillar is on a second major surface of the wick structure opposite the first major surface” as recited in claim 1.
The art of record (Yang US 8,757,247) also discloses a vapor chamber including a housing (1) formed by first (defined by top surface of 11) and second (defined by bottom surface of 11) sheets defining an internal space therebetween (Figure 2 for example), where there is at least one wick (14,15) in the internal space (Figure 2), and where at least one first pillar (one of 13) is on a first major surface of the wick structure and at least one second pillar (another of 13) is on a second major surface of the wick structure opposite the first major surface (Figures 2-3).  However, Yang does not teach or disclose first and second pillars in first and second regions such that “at least one first pillar is on a first major surface of the wick structure, and at least one second pillar is on a second major surface of the wick structure opposite the first major surface” as recited in claim 1.
The art of record (Lin US 2014/0345832) also discloses a vapor chamber including a housing formed by first (4) and second (1) sheets defining an internal space (41) therebetween (Figure 6 for example), where there is at least one first (31) and second (15) pillar, where there is at least one wick (14,15) in the internal space (Figure 2), and where “at least one first pillar is on a first major surface of the wick structure and at least one second pillar is on a second major surface of the wick structure opposite the first major surface (Figure 6).  However, Lin does not teach or disclose first and second pillars in first and second regions such that “a height of a first pillar in a second region is less than a height of a first pillar in a first region” as recited in claim 1.

While the art of record discloses vapor chambers having a plurality of regions, a plurality of pillars, and a variety of wicks, the art of record does not teach or suggest combining the concepts of (i) first and second pillars in first and regions, (ii) first pillars with differing height in the respective first and second regions, and (iii) first and second pillars on opposing surfaces of a wick.  Such a combination would constitute impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2014/0345832 discloses heat pipe pillars.
US 8,757,247 discloses a heat pipe wick structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON N THOMPSON/Examiner, Art Unit 3763     
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763